ORDER
ERNEST N. COSTANZO of CHERRY HILL, who was admitted to the Bar of this State in 1974, having been Ordered to show cause why he should not be suspended from the practice of law and sanctioned for his failure to pay administrative costs imposed by the Disciplinary Review Board;
And said ERNEST N. COSTANZO having failed to appear on the return date of the Order to Show Cause;
And the Court having considered the report of the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that ERNEST N. COSTANZO shall be suspended from the practice of law, effective October 22, 1990, and until the further Order of the Court; provided, however, that respondent’s suspension shall not take effect if he makes full payment.of all administrative costs, plus interest, and a $250.00 sanction to the Disciplinary Review Board on or before October 19, 1990; and it is further
ORDERED that respondent shall be enjoined and restrained from practicing law during the period of his suspension and that he shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics, which governs suspended attorneys.